Citation Nr: 1647758	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-20 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for lumbar spine disorder (claimed as lumbar scoliosis).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Zenzano, Counsel


INTRODUCTION

The Veteran had active duty service from October 1971 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied the Veteran's request to reopen a claim for service connection for scoliosis.

In March 2013, the Veteran testified before the undersigned at a videoconference hearing at the RO.  A hearing transcript has been associated with the claims file.

In April 2014, the Board reopened and remanded the issue on appeal for further development.  As discussed below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Here, the Board notes that the Veteran identified treatment records which are not of record, nor does it appear that the AOJ sought to obtain such records.  In particular, in June 2008, the Veteran submitted a VA Form 21-4142 Authorization and Consent to Release Information to the Department of Veterans Affairs, on which he identified several sources of medical records.  He specifically identified receiving treatment for his back from 1972-1975 at a New Orleans, Louisiana, VA medical facility, and from 1980-1982 at a Biloxi, Mississippi, VA medical facility, and provided the names of three physicians for treatment of unspecified conditions.  The Board notes that the Veteran also testified during his Board hearing that he received treatment for his back at the Biloxi VA in the early 1980s, as well as at the Cascadilla, Texas, VA medical facility in 1997.  Accordingly, on remand, appropriate action should be taken to obtain such records.

While on remand, any recent, outstanding VA treatment records should be obtained as well.  In this regard, the most recent treatment records associated with the file are dated May 28, 2014.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, pertinent VA records of evaluation and/or treatment of the Veteran since his discharge from service; specific attempts should be made to obtain records from VA medical facilities in Biloxi, Mississippi, dated from 1972-1975,  New Orleans, Louisiana, dated from 1980-1982 and Cascadilla, Texas, dated in 1997.  Additionally, obtain any recent, outstanding VA treatment records dated since May 28, 2014.

All reasonable attempts should be made to obtain any identified records.  If the records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




